Title: C. W. F. Dumas to the Commissioners: A Translation, 2 June 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Gentlemen
       The Hague, 2 June 1778
      
      I have the honor to confirm my last three letters, namely that of 7 to 15 May in the form of a journal, another of the 19th, and the last of 22 to 26 May.
      The French ambassador returned in good health.
      The Grand Facteur is of the opinion that I should not accept, as a reply to your letter, what the Grand Pensionary will perhaps tell me verbally when we meet. But he expects, as do I, that you, in response to my last two letters and as soon as possible, will send me a copy of the treaty which I will then present to the Grand Pensionary and the Regency of Amsterdam so that the former may have time, before the States reassemble, to circulate this document, as he did the letter, among its members. The States will reconvene on 1 July, so there is no time to lose. The Grand Facteur read the Avis aux Hollandois, found it good, and sent the copy I gave him to his House.
      You will see by the enclosed translation, copied out by the Grand Facteur, that the dance is finally about to begin in Germany. Let them do it; it will do us no harm, the only result being the loss by the enemy of some of its remaining resources.
      When the Duchess of Chartres and the Princess of Lamballe arrived from France at Rotterdam they, dressed informally and without waiting for their attendants, asked to be taken to the Inn. In the smoking-room some Dutchmen took them for the actresses that were expected in town. They put away their pipes in deference to their sex, but one asked them what roles they played in the troupe. We sometimes play the leading roles, replied the Duchess. The princesses visited, among other places, Gouda, where they watched the making of pipes and brought back a boxful in all shapes and sizes, from Brobdignag to Lilliput. At Utrecht, van Mollem, attired in his sumptuous dressing gown made of chite in order to show them his famous silk factory, was, for the princesses, the porcelain man.
      I have just been offered the following verse to be placed at the bottom of Mr. Franklin’s portrait:
      
       Eripuit calo fulmen, sceptrumque tyrannise.
      
      I find the line to be both admirable and sublime, preferable to any that I have seen and the only line worthy of its intended location. I am, with all the reverence and respect imaginable, gentlemen, your very humble and very obedient servant
      
       C. Dumas
      
     